Lyok, 0. J.
The court properly directed a verdict for plaintiff, for two reasons: (1) The plaintiff was expelled from the cars away from a usual stopping place, and not near a dwelling house. Sec. 1818, R. S., provides that, “ if any passenger shall refuse to pay his fare, it shall be lawful for the conductor of the train and the servants of the corporation to put him and his baggage off the cars, on stopping the cars and using no unnecessary force, at any usual stopping place, or near any dwelling house, as the conductor shall elect.” We are of the opinion that by necessary implication this statute prohibits the expulsion of a passenger from the cars for nonpayment of fare at any place other than at one of the places mentioned in the statute; hence, in any event, the plaintiff was unlawfully expelled from the cars. A contrary rule was laid down in Toledo, W. & W. R. Co. v. Wright, 68 Ind. 586, but we cannot adopt it. If it was lawful, under common-law rules, to expel a passenger from a public conveyance at any point the carrier might choose, for nonpayment of fare, we must hold, against the rule of the Indiana case, that the statute is restrictive of that right, and confines its lawful exercise to the points specified therein. This is substantially the construction given the statute in Patry v. C., St. P., M. & O. R. Co. 77 Wis. 218. Indeed, any other construction would render the statute practically inoperative and useless. (2) Under the testimony the plaintiff undoubtedly had the rights of a passenger who went upon the train at Pike Lake, intending to go to Topside. He could not obtain a ticket at Pike Lake, and must necessarily pay his fare on the train. In such case the adjudications of the courts seem quite uniform that no extra fare can lawfully be charged, although the carrier may agree to refund, at some other place and time, *417the excess thus exacted beyond regular rates. The object ■of exacting more than usual rates when payment is made on the train is to induce passengers to purchase their tickets at the stations. For obvious reasons it is a great protection to railway companies if all fares are paid to station agents and tickets issued therefor to be taken up by conductors on the trains, and the courts will uphold all reasonable regulations to that end; but it cannot justly be said that it is reasonable to require the passenger to pay more than regular rates on the train, even though a process be •created by which he may at some future time get back such excess, unless the passenger has first had an opportunity to purchase a ticket at the station from which he starts, which, as we have seen in this case, was Pike Lake. It is said plaintiff might have purchased a ticket at Superior to Topside in the first instance. This is true; but when he purchased his ticket he did not intend to go to Topside at all. There is no rule of lait or demand of public policy which required him to decide irrevocably when he purchased his ticket where he would leave the train; hence he was a passenger under his ticket from Superior to Pike Lake, and a passenger without a ticket from Pike Lake to Topside, and the railroad company did not furnish him with the means to obtain a ticket at Pike Lake. Because it did not, ive must hold that the requirement that plaintiff should pay twenty-five cents more than the usual fare was illegal, and his failure to pay the same was no legal justification for expelling him from the cars.
The only other question is, Were excessive damages aAvarded the plaintiff? The jury assessed the plaintiff’s damages at $300. It must be conceded that this is a very liberal alio Avance, and we should be better satisfied with' the verdict had a somewhat less sum been awarded. Yet the damages alloAved, although compensatory only, and confined by the court to injury to the feelings of the *418plaintiff, are entirely unliquidated, and the amount thereof necessarily rests largely in the good judgment of the jury. The amount here awarded is not, under the circumstances, so large that we can say the verdict must have been the result of passion, prejudice, or undue influence, and there is nothing else in the case which impeaches the impartiality of the jury or the fairness of the verdict. The case is very much like that of Wightman v. C. & N. W. R. Co. 73 Wis. 169. In that case the injury was no greater, nor essentially different, from that suffered by plaintiff in this case, and the same amount of damages was awarded. We there reached the conclusion (as we do here) that, under repeated rulings of this court, we could not say such damages were excessive.
By the Gourt — The judgment of the circuit court is affirmed.